          Case 2:11-cr-20790-BAF-DRG ECF No. 215, PageID.1149 Filed 12/28/20 Page 1 of 4



PROB 12B                                                                                                                  PACTS         DATE
(Rev. 08/18)                 SUPERVISION REPORT                                     U. S. Probation Office
                 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                    Eastern District of Michigan          31446         12/22/2020
                                                                                                           (Rev. 10/99)
                                    THE CONSENT OF THE OFFENDER
                               (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                  OFFICER                       JUDGE                                    DOCKET #
MATTHEWS, Terrence                                    Nioaka L. Morton              Bernard A. Friedman                      11-CR-20790-01
ORIGINAL                  SUPERVISION TYPE   CRIMINAL HISTORY    TOTAL OFFENSE      PHOTO
SENTENCE DATE                                CATEGORY            LEVEL
                          Supervised         I                   31
07/31/2013
                          Release
COMMENCED

07/02/2020

EXPIRATION

07/01/2025

REPORT PURPOSE
                 REQUEST TO MODIFY CONDITIONS

RECOMMENDATION
                               MODIFICATION

ORIGINAL OFFENSE
Count 1: 21 U.S.C. §§ 846 and 841(a)(1) and 21 U.S.C.
841(b)(1)(A) — Conspiracy to Possess With Intent to Distribute and
to Distribute Controlled Substances
SENTENCE DISPOSITION
Custody of the Bureau of Prisons for a term of 135 months, to be followed by a five-year term of supervised release.

Sentence Reduction: March 11, 2016: Order Granting Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)
Custody term reduced to 120 months, to be followed by a five-year term of supervised release. All other conditions of
the original judgment remain in full force and effect.

Sentence Reduction: July 2, 2020: Order Granting Defendant’s Motion for Compassionate Release. Custody term
reduced to time served and that the defendant be released forthwith, subject to the Bureau of Prisons’ standard protocol
for quarantining inmates who may have been exposed to the coronavirus before releasing them into the community, to
be followed by a five-year term of supervised release. All other conditions of the original judgment remain in full force
and effect.
ORIGINAL SPECIAL CONDITIONS
      1. The defendant shall participate in a program approved by the probation department for substance abuse,
         which program may include testing to determine if the defendant has reverted to the use of drugs or alcohol.
         If necessary.
      2. The defendant shall enroll and participate in a Cognitive Behavior Therapy program (CBT) as approved by
         the probation officer, if necessary.

               Criminal Monetary Penalty: Special Assessment $100.00 (paid)


                                                                Page 1 of 3
          Case 2:11-cr-20790-BAF-DRG ECF No. 215, PageID.1150 Filed 12/28/20 Page 2 of 4



PROB 12B                                                                                                                PACTS         DATE
(Rev. 08/18)               SUPERVISION REPORT                                     U. S. Probation Office
               REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                  Eastern District of Michigan          31446         12/22/2020
                                                                                                         (Rev. 10/99)
                                  THE CONSENT OF THE OFFENDER
                             (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                OFFICER                       JUDGE                                    DOCKET #
MATTHEWS, Terrence                                  Nioaka L. Morton              Bernard A. Friedman                      11-CR-20790-01

                                      PETITIONING THE COURT
To modify the conditions of supervised release as follows:
                     “The offender shall complete a mental health assessment and/or psychiatric
                     evaluation as directed by the probation department.”

                     “The offender shall participate in a program approved by the probation
                     department for mental health counseling, if necessary.”

On December 8, 2020, MATTHEWS signed a Probation Form 49, Waiver of Hearing to Modify Conditions of
Probation/Supervised Release, to include the noted special conditions.

                                                                  CAUSE

On July 2, 2020, TERRENCE MATTHEWS was released from custody after serving approximately 85 months of
a 135-month sentence, having been granted a compassionate release, due to the Covid 19 pandemic. Following his
release, he was orientated to his conditions of supervision and acknowledged an understanding and desire to
comply.

On October 17, 2020, a routine urinalysis was conducted, at which time MATTHEWS tested positive for
marijuana. As a result, he was referred to Shanle Psychological Services to determine if he could benefit from
substance abuse treatment services. On November 21, 2020, a substance abuse assessment was conducted.
MATTHEWS was described by the therapist as “open and honest” about his substance abuse history, as well as
his history of trauma. MATTHEWS was clinically diagnosed with “Cannabis Use Disorder (severe); Unspecified
Trauma and Stressor Related Disorder, and Problems r/t other Legal Problems.” Due to his self-reported “severe
history of cannabis use and deficient coping strategies”, monthly individual therapy sessions were recommended.
As noted, MATTHEWS openly discussed a history of childhood and adult trauma, which prompted the clinician
to further recommend that he complete a mental health assessment and psychiatric evaluation; and participate in
dual diagnosis treatment to address both substance abuse and mental health concerns, if necessary.

Based upon the offender’s history and the recommendations of his treating clinician, the probation department
recommends that the noted special conditions be added. It is the clinician’s professional opinion that MATTHEWS
may benefit from mental health services to develop an understanding of co-occurring mental health issues and
resolve conflicts rooted in his traumatic experiences.

MATTHEWS has signed the Probation Form 49 waiver authorizing the modification of his conditions of supervised
release. He has been advised of his right to counsel in this matter and has agreed to waive this right by signing the
attached waiver of hearing form.

A criminal record check completed through Access to Law Enforcement Systems (ATLAS) conducted on December 8,
2020, revealed no new criminal activity.

                                                              Page 2 of 3
          Case 2:11-cr-20790-BAF-DRG ECF No. 215, PageID.1151 Filed 12/28/20 Page 3 of 4



PROB 12B                                                                                                                PACTS         DATE
(Rev. 08/18)               SUPERVISION REPORT                                     U. S. Probation Office
               REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                  Eastern District of Michigan          31446         12/22/2020
                                                                                                         (Rev. 10/99)
                                  THE CONSENT OF THE OFFENDER
                             (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                OFFICER                       JUDGE                                    DOCKET #
MATTHEWS, Terrence                                  Nioaka L. Morton              Bernard A. Friedman                      11-CR-20790-01

If your Honor agrees with this recommendation, please indicate below and return this correspondence to the probation
department. If your Honor does not agree, please indicate below and direct the probation department as to how the Court
wishes to proceed.

Should your Honor have any questions or concerns, this writer may be reached at the number below.
PROBATION OFFICER                                                                 DISTRIBUTION

s/Nioaka L. Morton/wg/ljc                                                         Court
313-234-5582
SUPERVISING PROBATION OFFICER                                                     PROBATION ROUTING

s/Marc W. Calandra                                                                Data Entry
313-234-5131

THE COURT ORDERS:

[X] Modification as Noted Above.

[ ] Other


                                                                          s/Bernard A. Friedman
                                                                          United States District Judge

                                                                           12/28/2020
                                                                           Date




                                                              Page 3 of 3
Case 2:11-cr-20790-BAF-DRG ECF No. 215, PageID.1152 Filed 12/28/20 Page 4 of 4
